Treat, D. J.,
(orally.) The parties to this suit are both citizens of the state of Missouri, and the amount of the demand is too small to bring the case within the jurisdiction of this court, even if they were citizens of different states. The mere fact that it is sought to acquire an interest in a patent by legal process, does not make the ease one of a suit on a patent, so as to bring it under the provisions.

NOTH.

The incorporeal right secured to an inventor or author by letters patent or a copyright, issued by the government of the United States, cannot be seized or sold under an execution. Murray v. Ager, (S. C. D. C. Jan. 1881,) 20 O. G. 1310; Stevens v. Gladding, 17 How. 450; Stephens v. Cady, 14 How. 528. Uor will the sale under execution of an instrument or machine, owned by the owner of a copyright or patent, transfer to the purchaser any right to use it in printing or manufacturing the thing copyrighted or patented. Stevens v. Q-ladding and Stephens v. Cady, supra. But a sale under an execution of a patented machine will transfer the right to use it. Woodsworth v. Curtis, 2 Wood & M. 530. And a patent or copyright will pass as assets to the owner’s assignee in bankruptcy. Hesse v. Stevenson, 3 Bos. & Pul. 565; Nias v. Adamson, 3 B. & Ald. 225; Coles v. Barrow, 4 Taunt. 754.
-As is above stated, neither a patent nor a copyright is the subject of seizure or sale by execution; but where the owner has no property subject to execution, a court of equity may compel a sale and assignment of a patent or copyright for the benefit of a judgment creditor. It may order a sale, and direct the debtor to assign his interest in the patent or copyright to the purchaser, and, in case of his refusal to do so, may appoint a trustee with authority to execute the assignment, (Stephens v. Cady and Murray v. Ager, supra;) or, where a receiver of the debtor’s property has been appointed, it may compel an assignment to him, and order him to make the sale. Pacific Bank v. Robinson, (S. C. Cal.) 20 O. G. 1314; Barnes v. Morgan, 3 Hun. (N. Y.) 703; Barnes v. Morgan, 6 Thomp. & C. (N. Y.) 105. Suits to compel the sale and assignment of patents or copyrights are not suits “ arising under the patent or copyright laws of the United States,” and state courts of equity have jurisdiction of them. Pacific Bank v. Robinson, supra.
B. F. Rex.